UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2201


In Re:   KEITH DOUGHERTY,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (8:10-cv-02105-DKC)


Submitted:   January 18, 2011               Decided:   January 25, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Keith Dougherty, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keith    Dougherty           petitions      for     a    writ     of    mandamus

seeking an order from this court directing the district court to

permit Dougherty to represent the legal interests of his limited

liability company in the federal district court for the District

of Maryland.           We conclude that Dougherty is not entitled to

mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                       Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,       516-17   (4th     Cir.     2003).            Further,       mandamus       relief   is

available only when the petitioner has a clear right to the

relief sought.          In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).                    The relief sought by Dougherty is

simply not available by way of mandamus. *                         Accordingly, we deny

the    petition        for     a     writ     of       mandamus.         We    further     deny

Dougherty’s         motion     to    supplement         the   record      on   appeal.         We

dispense       with     oral        argument       because       the     facts    and     legal




       *
       To the extent that Dougherty seeks review of the district
court’s order remanding this case to state court, we are
statutorily prohibited from reviewing that order because it was
based on defects in the removal process.         See 28 U.S.C.
§ 1447(c), (d) (2006); Quackenbush v. Allstate Ins. Co., 517
U.S. 706-711-12 (1996).



                                                   2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3